Case 3:18-cv-01472-HLA-JBT Document 77 Filed 06/08/20 Page 1 of 4 PageID 299



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


BRIAN PAUL MORENO,

                  Plaintiff,

v.                                           Case No. 3:18-cv-1472-J-25JBT

SERGEANT LANCE MOORE and
SERGEANT T. SISTRUNK,

               Defendants.
______________________________

                                     ORDER

     Under Federal Rule of Civil Procedure 12(f), the plaintiff

moves    the   Court   to   strike   all     thirteen    of   the     defendants’

“affirmative defenses”1 on the ground that they do not comply with

federal    pleading    standards     but     rather     amount   to     “shotgun”

allegations (Doc. 65). The defendants withdraw their defense that

the plaintiff failed to exhaust his administrative remedies as to

the claims directed to them but otherwise oppose the motion (Doc.

75; Resp.). The defendants assert the plaintiff did not first

confer with counsel under Local Rule 3.01(g),2 and the defenses




     1 The plaintiff categorizes all thirteen of the defendants’
defenses as affirmative. In their answer (Doc. 58), the defendants
raise both general defenses (failure to state a claim, for example)
and affirmative defenses (qualified immunity, for example).

     2To the extent the plaintiff did not first confer with counsel
under Rule 3.01(g), given he is proceeding pro se and is
imprisoned, the Court grants him some leeway.
Case 3:18-cv-01472-HLA-JBT Document 77 Filed 06/08/20 Page 2 of 4 PageID 300



are specific enough “to place Plaintiff on notice” as to which

defense goes to which claim. See Resp. at 2, 4, 8.

       A court “may strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter.”

Fed.   R.   Civ.   P.   12(f).   A   district   court   has   “considerable”

discretion in ruling on a motion to strike. 5C Arthur R. Miller,

et al., Federal Practice and Procedure § 1382 (3d ed.). Generally,

courts view such motions with disfavor and infrequently grant them.

Operating Eng’rs Local 324 Health Care Plan v. G & W Constr. Co.,

783 F.3d 1045, 1050 (6th Cir. 2015). Indeed, some judges call

motions to strike “time wasters.” See, e.g., Gibson v. JetBlue

Airways Corp., No. 6:18-cv-1742-Orl-40TBS, 2019 WL 3206925, at *3

(M.D. Fla. July 16, 2019) (citing cases); Ability Hous. of Ne.

Fla., Inc. v. City of Jacksonville, No. 3:15-CV-1380-J-32PDB, 2016

WL 816586, at *1 (M.D. Fla. Mar. 2, 2016). Thus, a motion to strike

generally will be denied “unless the challenged allegations have

no possible relation or logical connection to the subject matter

of the controversy and may cause some form of significant prejudice

to one or more of the parties to the action.” Miller, supra, §

1382. See also Augustus v. Bd. of Pub. Instruction of Escambia

Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962) (“[A] motion to

strike should be granted only when the pleading to be stricken has

no possible relation to the controversy.”). A court should resolve



                                       2
Case 3:18-cv-01472-HLA-JBT Document 77 Filed 06/08/20 Page 3 of 4 PageID 301



any doubts as to whether material should be stricken under Rule

12(f) in favor of the non-moving party. Miller, supra, § 1382.

     Upon review of the amended complaint (Doc. 52; Am. Compl.)

and the defendants’ answer (Doc. 58; Answer), the defendants have

complied with Rule 8, which provides a party responding to a

pleading must “state in short and plain terms its defenses to each

claim asserted.” Fed. R. Civ. P. 8(b)(1)(A). See also Ability

Hous., 2016 WL 816586, at *2 (reasoning that the use of the term

“state” in Rule 8 supports the interpretation that the Iqbal-

Twombly3 standard, which demands a party “show” he is entitled to

the relief he seeks, does not extend to asserting general or

affirmative defenses).

     In his amended complaint, the plaintiff raises constitutional

claims (excessive force and failure to intervene) and state claims

(common law battery and failure to intervene). See Am. Compl. at

4-6. In their answer, the defendants use language indicating which

defense is directed to which claim. See Answer at 3-4 (using

phrases    such    as    “constitutional      rights”;     “statutory    or

constitutional    right”;   “state   tort   claims”;     “constitutionally

cognizant injury,” or explicitly referencing a state or federal

constitutional     provision    or    precedent).      Additionally,    the

plaintiff does not assert or demonstrate the defenses have “no


     3 Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007).
                                     3
Case 3:18-cv-01472-HLA-JBT Document 77 Filed 06/08/20 Page 4 of 4 PageID 302



possible relation” to the claims before the Court. See Augustus,

306 F.2d at 868.

     Accordingly, the plaintiff’s motion to strike (Doc. 65) is

denied.

     DONE AND ORDERED at Jacksonville, Florida, this 8th day of

June 2020.




Jax-6

c:
Brian Paul Moreno
Counsel of Record




                                     4
